Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of Solar3D, Inc. of our report dated March 26, 2014, relating to our audit of the financial statements, which appears in the Annual Report on Form 10-K of Solar3D, Inc. for the year ended December 31, 2013. We also consent to the reference to our Firm under the caption "Experts" in the Prospectus, which is part of this Registration Statement. /s/ HJ Associates & Consultants, LLP HJ Associates & Consultants, LLP Salt Lake City, Utah November 24, 2014
